IN THE SUPREME COURT OF THE STATE OF NEVADA


                  REDDY ICE CORPORATION; AND                               No. 82109
                  GALLAGHER BASSETT SERVICES,
                  INC.,
                                   Appellants,
                                                                                FILED
                                     VS.                                        APR 0 7 2022
                   FRED GILL,                                                           A. BROWN
                                            Res • ondent.
                                                                                  DEPUTY CLERK



                                        ORDER DISMISSING APPEAL

                              This is an appeal from a district court order denying a motion
                  for reconsideration, to alter judgment, and/or to amend findings. Eighth
                  Judicial District Court, Clark County; Kerry Louise Earley, Judge.
                              When initial review of the docketing statement and documents
                  before this court revealed potential jurisdictional defects, this court ordered
                  appellants to show cause why this appeal should not be dismissed for lack
                  of jurisdiction. In particular, it appeared that an order denying a motion
                  for reconsideration, to alter judgment, and/or to amend findings is not
                  substantively appealable. See Uniroyal Goodrich Tire v. Mercer, 111 Nev.
                  318, 320 n.1, 890 P.2d 785, 787 n.1 (1995), .superseded on other grounds by
                  statute as stated in RTTC Commcns, LLC v. Saratoga Flier, Inc., 121 Nev.
                  34, 110 P.3d 24 (2005); Alvis v. State, 99 Nev. 184, 660 P.2d 980 (1983),
                  overruled on other grounds by AA Primo Builders, LLC v. Washington, 126
                  Nev. 578, 245 P.3d 1190 (2010). In addition, to the extent the notice of
                  appeal is construed as an appeal from the underlying order granting in part
                  the petition for judicial review, see Uniroyal, 111 Nev. at 320 n.1, 890 P.2d
                  at 787 n.1, it appeared that the order is not substantively appealable

SUPREME COURT
                  because it remands for further substantive administrative proceedings, see
     OF
   NEVADA

(0) 1947A   4WD
                    Ayala v. Caesars Palace, 119 Nev. 232, 71 P.3d 490 (2003), overruled on
                    other grounds by Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 194 P.3d
                    709 (2008).
                                  In response, appellants contend that their motion for
                    reconsideration, to alter judgment, and/or to alter and/or amend findings
                    did not seek rehearing or re-review of substantive matters before the court.
                    They do not, however, offer any basis upon which the order is appealable.
                    Appellants also seem to assert that the underlying district court order is
                    appealable because it remanded to the appeals officer regarding an
                    ancillary issue" that is "not significant."
                                  The order denying appellants motion for reconsideration, to
                    alter judgment, and/or to alter and/or amend findings is not substantively
                    appealable. See Uniroyal Goodrich Tire, 111 Nev. at 320 n.1, 890 P.2d at
                    787 n.1 (no appeal may be taken from an order denying a motion to alter or
                    amend); Alvis, 99 Nev. 184, 660 P.2d 980 (an order denying a motion for
                    rehearing is not appealable).
                                  This court could construe the notice of appeal as challenging the
                    underlying order granting in part the petition for review and remanding for
                    further proceedings. See Uniroyal, 111 Nev. at 320 n.1, 890 P.2d at 787 n.1.
                    However, where the underlying order remands for a new hearing before the
                    appeals officer to address whether respondent provided proper notice in
                    compliance with NRS 617.342 and NRS 617.346(2), and thus whether
                    respondent's claim for benefits should be accepted, the order remands for
                    further substantive proceedings and is not appealable.         See, e.g., Wells
                    Fargo Bank, N.A. v. O'Brien, 129 Nev. 679, 680-81, 310 P.3d 581, 582 (2013)
                    ("[I]n the administrative context, a district court order remanding a matter
                    to an administrative agency is not an appealable order, unless the order
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4/Pp
                     constitutes a final judgment on the merits and remands merely for
                     collateral tasks, such as calculating benefits found due."); Ayala, 119 Nev.
                     at 235, 71 P.3d at 492 (stating the general rule that a district court order
                     remanding to an administrative agency is not appealable unless the order
                     is a final judgment, and concluding that an order remanding to consider
                     evidence the administrative agency had previously failed to consider was
                     not a final judgment). Accordingly, this court lacks jurisdiction and
                                 ORDERS this appeal DISMISSED.'




                                             Hardesty


                           Al;u2sCA-..0         J.                                           , J.
                     Stiglich                                  Hernd n




                     cc:   Chief Judge, Eighth Judicial District Court
                           Eighth Judicial District Court, Department 4
                           Israel Kunin, Settlement Judge
                           Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                           Kemp & Kemp
                           Eighth District Court Clerk




                           'This court's order to show cause suspended the deadlines to file
                     documents in this appeal. This court therefore takes no action on
                     appellant's motion for an extension of time to file a certificate of no
SUPREME Couar
        OF           transcript request.
     NEVADA


(0) I947A    4080.